Appeal by the defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered April 17, 1989, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings, up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the radio communication received by the police of "shots fired, possible man with a gun”, coupled with the arresting officer’s observations of the defendant’s furtive and evasive behavior at the scene, were sufficient to justify the officer in ordering the fleeing defendant to return to his previous position (see, People v Benjamin, 51 NY2d 267; People v Whitehead, 135 AD2d 997). The officer’s further observation of a bulge in the small of the defendant’s back at the waistband level, which is the "telltale of a weapon” (People v De Bour, 40 NY2d 210, 221), provided the necessary predicate for a limited pat-down search (see, People v Perry, 133 AD2d 380, affd 71 NY2d 871; People v Sims, 127 AD2d 712; People v Milton, 115 AD2d 666). Accordingly, the defendant’s motion to suppress the loaded weapon recovered from his waistband as well as his ensuing statements to law enforcement officials, was properly denied.
Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.